Citation Nr: 1726594	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Stephanie Dobson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection on the basis that his hearing loss began in service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Notably, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . .  Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

The Board also notes that if a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2015); 38 C.F.R. § 3.306(b) (2016); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, when no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014).  Generally, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.

As a preliminary matter, the Board acknowledges that the Veteran currently has a bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  Additionally, a hearing loss disability was not noted upon his entry into service.  The Board acknowledges that a September 1974 report of medical examination documents a finding of high frequency hearing loss, bilaterally, but notes that the record is negative for clear and unmistakable evidence that the Veteran's hearing loss preexisted service.  38 U.S.C.A. § 1111.  Thus, the Board finds that the Veteran was sound upon his entry into service.  Id. 

During a September 2009 examination, a VA examiner documented the Veteran's report of bilateral hearing loss that had its onset in service.  At that time, the Veteran reported that he was exposed to noise from aircraft and sniper gunfire during service, but that he wore hearing protection when near aircraft.  The Board notes that VA has already conceded the Veteran's exposure to noise during service, finds the Veteran's report of in-service noise exposure both competent and credible, and notes that his military personnel records show that his reports are consistent with the circumstances of his service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Specifically, the evidence shows that his military occupational specialty was that of aviation electronics technician.

In a November 2009 report addendum, the September 2009 examiner concluded that the Veteran's current hearing loss is not at least as likely as not related to the shift in threshold values noted in service and/or the noise to which the Veteran was exposed while working as an aviation electronics technician.  The examiner opined that the Veteran had normal hearing in both ears when he entered service, he had normal hearing with mild hearing loss at 6000 Hz in the right ear and normal hearing in the left ear when tested in 1976, and the change that occurred in the right ear was most likely due to military noise exposure.  The examiner also explained that "[s]ince noise exposure does not cause a decrease in hearing after the fact, the changes that occurred after his discharge from the service are not due to military noise exposure.  The change[s] that occurred after the service are not related to the shift in threshold values noted throughout service."

In March 2017, private physician Dr. W.D. reported that common causes of high frequency hearing loss include aging, Meniere's disease, and noise exposure.  Dr. W.D. specifically noted that the Veteran does not have Meniere's disease and because he had a diagnosis of hearing frequency hearing loss at the young age of 21 (in 1974), aging is also not a cause of his condition.  The physician concluded that noise exposure is a common cause and it is at least as likely as not the cause of the Veteran's hearing loss.  Dr. W.D. supported his opinion by noting that the Veteran's pattern of hearing loss is also a typical pattern that is seen in individuals who were exposed to loud noise.

Based on the foregoing, to include VA's concession that the Veteran was exposed to noise during service and the Veteran's competent and credible report of hearing loss that had onset during service and has continued since service, the Board resolves any doubt in the Veteran's favor and finds that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


